       Case 3:20-cv-00495-SDD-RLB           Document 109   05/13/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF LOUISIANA


JENNIFER HARDING; JASMINE POGUE;
LOUISIANA STATE CONFERENCE OF THE
NAACP; and POWER COALITION FOR EQUITY
AND JUSTICE,                                           Case. No. 3:20-cv-00495-SDD-RLB

                    Plaintiffs,

  v.

JOHN BEL EDWARDS, in his official capacity as
Governor of Louisiana; KYLE ARDOIN, in his official
capacity as Secretary of State of Louisiana,

                    Defendants,
and

THE STATE of LOUISIANA

                    Defendant-Intervenor.

                                  [PROPOSED] ORDER


Upon consideration of Plaintiffs’ Motion for Voluntary Dismissal, IT IS HEREBY ORDERED
that the Motion is GRANTED and the case is dismissed without prejudice. This ____
                                                                               13th day of May
September, 2020. 2021.




                                                        S
                                                      _______________________________
                                                       Judge Shelly D. Dick
                                                       United States District Court Judge




                                             1
